 


114 HR 2495 IH: TIGER Grants for Job Creation Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2495 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Ms. Maxine Waters of California (for herself, Mr. Cohen, Ms. Bass, Mrs. Beatty, Ms. Brownley of California, Mr. Cartwright, Mr. Cicilline, Mrs. Watson Coleman, Mr. Conyers, Mr. Gutiérrez, Mr. Keating, Ms. Lee, Ms. Jackson Lee, Mr. Lowenthal, Mr. Meeks, Ms. Moore, Mr. Perlmutter, Mr. Rush, Mr. Sires, Mr. Vargas, Mr. Welch, Mr. Lewis, Mr. Cleaver, Mr. Higgins, Mr. Brendan F. Boyle of Pennsylvania, Mr. Rangel, Mr. Grijalva, Mr. Butterfield, Mr. Michael F. Doyle of Pennsylvania, Ms. Pingree, Mrs. Lawrence, Mr. Hastings, Ms. Norton, Mr. Carson of Indiana, Mr. Takano, Ms. Slaughter, Mr. Walz, Mrs. Kirkpatrick, Mr. Cárdenas, Mr. Swalwell of California, Mr. Ted Lieu of California, Ms. Wilson of Florida, Mr. Richmond, Ms. Hahn, Ms. Plaskett, Ms. Judy Chu of California, Mr. Heck of Washington, Mr. Blumenauer, Mr. Tonko, Mr. Brady of Pennsylvania, Mr. Himes, Ms. Eddie Bernice Johnson of Texas, Mr. Ellison, Mr. Al Green of Texas, Mr. Payne, Mr. Delaney, Mr. Scott of Virginia, Ms. Sewell of Alabama, Mr. Johnson of Georgia, Ms. DelBene, Mr. Clay, Mr. Garamendi, Mr. Veasey, Mr. Nolan, Ms. Fudge, Ms. Michelle Lujan Grisham of New Mexico, Ms. Schakowsky, Mr. Kildee, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
Making supplemental appropriations for fiscal year 2016 for the TIGER Discretionary Grant program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the TIGER Grants for Job Creation Act. 2.FindingsCongress finds the following: 
(1)The economy is still struggling to recover from the recession. According to the Bureau of Labor Statistics, the unemployment rate is 5.4 percent nationwide and is significantly higher in some minority and disadvantaged communities. (2)The American Society of Civil Engineers gave the public infrastructure of the United States a grade of “D+” in 2013 and estimated that we will need to invest $3.6 trillion by 2020 in order to improve the condition of our Nation’s public infrastructure. 
(3)TIGER, formally known as the Transportation Investment Generating Economic Recovery grant program, is a nationwide competitive grant program that creates jobs by funding investments in transportation infrastructure by States, local governments, and transit agencies. (4)TIGER funds projects that will have a significant impact on the Nation, a metropolitan area, or a region. 
(5)In distributing grants under TIGER, the Secretary of Transportation is required to ensure an equitable geographic distribution of funds, a balance in addressing the needs of urban and rural areas, and investments in a variety of modes of transportation. (6)TIGER received an appropriation of $600,000,000 in fiscal year 2014 and an appropriation of $500,000,000 in fiscal year 2015. 
(7)Past appropriations for TIGER are not sufficient to address the need for investments in transportation infrastructure in communities throughout the United States as the amounts only fund a small fraction of the transportation infrastructure projects for which TIGER grant applications have been received. (8)The President requested an appropriation of $1.25 billion for TIGER in fiscal year 2016, as part of an expanded TIGER program that will provide $7.5 billion for TIGER over 6 years. 
(9)Appropriating $7.5 billion in fiscal year 2016 for TIGER and allowing the funds to remain available for 6 years will enable the Secretary of Transportation to begin immediately to implement the President’s proposal to expand the TIGER program. (10)Restricting appropriations for TIGER through the use of arbitrary budget caps or sequestration undermines economic recovery and job creation efforts; disrupts planning by States, local governments, and transit agencies; and leaves critical infrastructure needs unmet. 
(11)Emergency supplemental appropriations for TIGER, provided in addition to other appropriations and not subject to sequestration, will improve transportation infrastructure and create jobs throughout the United States without reducing funding for other domestic priorities. (12)An emergency supplemental appropriation of $7.5 billion for TIGER to be made available in fiscal year 2016 and to remain available for 6 years will allow the Secretary of Transportation to begin immediately to organize new competitions for TIGER grants and allow States, local governments, and transit agencies to prepare grant applications, thus ensuring an efficient use of funds and timely job creation.  
3.Supplemental appropriations for TIGER discretionary grant programThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2016:Department of TransportationOffice of the SecretaryNational Infrastructure InvestmentsFor an additional amount for National Infrastructure Investments in accordance with the provisions under this heading in title I of division K of Public Law 113–235, $7,500,000,000, to remain available through September 30, 2021: Provided, That the amount under this heading is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress. 4.Exemption from sequestrationThe appropriation in section 3 shall be exempt from sequestration under the Balanced Budget and Emergency Deficit Control Act of 1985. 
 
